Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 25 April 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Cantonment at Harpers Ferry. [Virginia]April 25th. 1800.
Dear Sir,
Your two favours of the 26th. of March, & your favour of the 10th. of April all arrived by the last post. The position of your Field Officers in your order of Battle, I think excellent. The position of the companies I think, very judicious, as if all the officers are present, it will give the four Senior Captains the command of Divisions, and keep the officers attached to their own companies; the only inconveniency attending it, is when a captain of the first, third, second or fourth company is absent, the Division will be commanded by a Lieutenant, while a Captain of one of the other companies, will only have the command of a company in that Division, and be in some measure, subject, whenever the firing or manœuvring are by Divisions, to the command of a Subaltern. This happens with respect to the seventh and eighth plattoons, of Steuben, but no good reason can be assigned for it in his order, whereas in yours, the important benefit, which must arise from having officers attached to the Men they best know, carries conviction to every mind. This advantage must however in a small degree be dispensed with, to enable you to manœuvre to advantage, and for the purpose of exercise or Battle, I deem it essentially necessary to equalize your companies. You never will manœuvre well without it, not even if you introduce the english mode of wheeling backwards from a halt to preserve your pivot flank. This principle of equalization the great King of Prussia deemed so essential, that I remember to have read in one of his battles, in the seven years war, that after one of his wings had been considerably thinned, and repulsed in a furious onset, he took the advantage of a mountain & wood to equalize his Plattoons before he renewed the Attack. You have been silent on this point, in the order of battle, you have favoured me with. In the firings the commander of Plattoons in the French service, step to the centre of the rear of their respective Plattoons, and give the word from thence.
With regard to the step I have been making many experiments on it, I find men stepping natural step, in general exceed two feet english when they march seventy five steps in a minute; when they march faster, say one hundred or one hundred and twenty steps in a minute, the excess above two feet is in proportion to the velocity. This would suggest the propriety of the steps being lengthened, with change of measure, however this idea, which first presented itself to Brigr. Genl. Washington, I have not sufficiently matured, and throw it out now to you for trial. In stepping only two feet with the quick time I find the Men always progress with a bent knee, which is not a natural gait. We have been very sickly here, I enclose you a report I requested the Medical Men, I have here to make me. I shall remove next week to the Hill, where I flatter myself we shall obtain health. I am digging wells on the Hill, and have in two of them already come to water. This I am told at Midsummer may fail; I have therefore prepared tight casks to bring it from the springs below in such an event, and shall as soon as one well fails, blow it deeper. Seven wells will be fully sufficient for the Troops I shall have. This is the only ground on the public land, where I can possibly encamp—The situation is beautiful, very high, and by every information, healthy. Most people think the water in the wells will not fail. However if it should, and the mode I have planned for obtaining water from the springs below should be found too inconveneient, I must then change my encamping ground, and march to some place in the Neighborhood, not on the public lands, where we can be best accommodated. I shall encamp my Field officers agreably to your order of battle, that is each Major in the centre of the rear of his Battallion, and the colonel in the centre of the rear of his Regiment. I am with sincere regard & esteem
your most obedt. Servt:
Charles Cotesworth Pinckney
Honble. Major General Hamilton
